DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over White (U.S Publication No. 2019/0139389) in view of Vardas (U.S Publication No. 2018/0289285).

In regards to Claims 1, 11 and 18, White teaches A method of generating biofeedback using feedback signals, said method comprising the steps of: providing a media device that produces said feedback signals (Para 15 – 19, Para 30-33, Para 40, monitoring unit emit light and audio, detect breathing), wherein said feedback signals are selected from a group consisting of audio signals, light signals and audiovisual signals (Para 56-62); providing a biomonitoring device that can detect biometric data from a person, wherein said biometric data is selected from a group consisting of breathing waveforms and heartbeat waveforms, and wherein said biometric data contains waveform characteristics other than frequency (Para 44-51); utilizing said waveform characteristics to generate control signals (para 40, Para 56-62); controlling said media device with said control signals, wherein said media device broadcasts and alters said feedback signals as directed by said control signals (para 40, Para 56-62).
White fails to teach, generating biofeedback using feedback signals created by at least one media device/portable electronic device. 
However, Vardas in the same field of endeavor teaches, generating biofeedback using feedback signals created by at least one media device/portable electronic device (Para 2, biometrics with feedback, para 25 -28 portable electronic device, Para 216-219 biometric analysis). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with generating biofeedback using feedback signals created by at least one media device/portable electronic device as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claim 2, White in view of Vardas teaches the method according to Claim 1, wherein said at least one media device is selected from a group consisting of audio devices, lighting devices and audiovisual devices (Para 31 – lights and audio from monitor, Para 58 – audiovisual).

In regards to Claims 3 and 12, White in view of Vardas teaches the method according to Claim 1, wherein said at least one media device is an audio device that broadcasts an audio signal that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (Para 40, audio to lull baby to sleep and calm breathing, Para pitch 56-62 provide soothing audio).

In regards to Claims 4 and 13, White fails to teach the method according to Claim 1, wherein said at least one media device is an audio device that broadcasts an audio signal with a pitch frequency that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform.
However, Vardas in the same field of endeavor teaches, wherein said at least one media device is an audio device that broadcasts an audio signal with a pitch frequency that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (para 152-161, frequency changes in pitch).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said at least one media device is an audio device that broadcasts an audio signal with a pitch frequency that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claims 5 and 14, White fails to teach wherein said at least one media device is an audio device that broadcasts an audio signal that is selectively altered in volume by said control signals to correspond with at least one of said wave characteristics of said biometric waveform.
However, Vardas in the same field of endeavor teaches, wherein said at least one media device is an audio device that broadcasts an audio signal with a pitch frequency that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (para 152-161, changes in volume).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said at least one media device is an audio device that broadcasts an audio signal that is selectively altered in volume by said control signals to correspond with at least one of said wave characteristics of said biometric waveform as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claims 6 and 15, White fails to teach the method according to Claim 1, wherein said at least one media device is a lighting device that emits light that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform.
However, Vardas in the same field of endeavor teaches, wherein said at least one media device is a lighting device that emits light that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (Para 25 – 28, visual interface with LED lights, Para 122 – visual indicator, Para 216 – 219 biofeedback).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said at least one media device is a lighting device that emits light that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform  as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claims 7 and 16, White fails to teach the method according to Claim 1, wherein said at least one media device is a lighting device that broadcasts light with a color profile that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform.
However, Vardas in the same field of endeavor teaches, wherein said at least one media device is a lighting device that broadcasts light with a color profile that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (Para 25 – 28, visual interface with LED lights, Para 122 – visual indicator, Para 216 – 219 biofeedback).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said at least one media device is a lighting device that broadcasts light with a color profile that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claims 8 and 17, White fails to teach the method according to Claim 1, wherein said at least one media device is a lighting device that broadcasts light with a light intensity that is selectively altered by said control signals to correspond with at least one of said wave characteristics of said biometric waveform.
However, Vardas in the same field of endeavor teaches, wherein said at least one media device is a lighting device that broadcasts light with a color profile that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (Para 25 – 28, visual interface with LED lights, Para 122 – visual indicator, Para 216 – 219 biofeedback).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said at least one media device is a lighting device that broadcasts light with a color profile that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claim 9, White fails to teach the method according to Claim 1, wherein said at least one media device is an audiovisual device that produces imagery that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform.
However, Vardas in the same field of endeavor teaches, wherein said at least one media device is an audiovisual device that produces imagery that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform (Para 25 – 28, visual interface with LED lights, Para 122 – visual indicator, Para 216 – 219 biofeedback).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said at least one media device is an audiovisual device that produces imagery that is selectively altered by said control signals to correspond with at least one of said waveform characteristics of said biometric waveform as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  

In regards to Claim 10, White fails to teach the method according to Claim 1, wherein said wave characteristics of said waveform are selected from a group consisting of wave peaks, wave troughs, wave frequency, wave amplitude and changes thereto for a given period of time.
However, Vardas in the same field of endeavor teaches, wherein said wave characteristics of said waveform are selected from a group consisting of wave peaks, wave troughs, wave frequency, wave amplitude and changes thereto for a given period of time (Waveform 130 has useful and noisey signals, Fast Fourier transform used to differentiate signals for breathing, breathe rate frequency .25-1.0 Hz, Para 52-56)).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Monitoring System as taught by White, with wherein said wave characteristics of said waveform are selected from a group consisting of wave peaks, wave troughs, wave frequency, wave amplitude and changes thereto for a given period of time as taught by Vardas, since such a modification would provide the predictable result of adding a biofeedback analysis device to provide personal biofeedback for the user allowing the user to modify behavior and improve health/performance (Para 215-219).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
August 3, 2022